Memorandum and Order
Maletz, Judge:
On this date, the court has issued an opinion and order denying plaintiffs’ motion for a preliminary injunction. In anticipation of this action by the court, plaintiffs have moved pursuant to rule 62(c) for an injunction pending appeal. The standards for issuing such an injunction are, of course, identical in all material respects to the standards which are to be applied in determining whether or not to issue a preliminary injunction. Long v. Robinson, 432 F.2d 977, 979 (4th Cir. 1970); Beverly v. United States, 468 F.2d 732, 740 n. 13 (5th Cir. 1972); EEOC v. County of Los Angeles, 531 F. Supp. 122, 123-4 (C.D. Cal. 1982); 11 C. Wright & A. Miller, Federal Practice and Procedure § 2904 (1977). Since the court has denied plaintiffs’ motion for a preliminary injunction on the basis that there is little, if any, likelihood of success on the merits of plaintiffs’ amended complaint, plaintiffs’ motion for an injunction pending appeal is likewise denied.